Dismissed and Memorandum Opinion filed January 31, 2008







Dismissed
and Memorandum Opinion filed January 31, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-01-00205-CV
____________
 
DON McCAFFETY, Appellant
 
V.
 
KAREN TOUPARD, Appellee
 

 
On Appeal from the
281st District Court
Harris County,
Texas
Trial Court Cause
No. 99-40183
 

 
M E M O R
A N D U M  O P I N I O N




This is
an appeal from a judgment signed November 17, 2000.  Appellant filed his notice
of appeal February 14, 2001.  The appeal was stayed due to appellant=s bankruptcy in August 2001, and it
was reinstated in February 2005.  Appellant=s brief was originally due June 21,
2001.  Appellant has been granted five extensions of time to file his brief,
far in excess of the court=s customary practice, based upon compelling circumstances
urged in his motions.  The appeal was again stayed for a new bankruptcy filing
in October 2005.  The appeal was again reinstated October 11, 2007, and
appellant was ordered to file his brief by November 9, 2007.  No brief was
filed. 
On
November 15, 2007, this court issued an order stating that unless appellant
filed his brief on or before December 14, 2007, the court would dismiss the
appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).  The order stated that no further extensions of time
would be granted.  No brief was filed in response to our order.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed January
31, 2008.
Panel consists of Chief Justice Hedges and Justices
Anderson and Boyce.